393 So. 2d 69 (1981)
Elijah Clarence PRICE, Appellant,
v.
STATE of Florida, Appellee.
No. 79-965/T4-530.
District Court of Appeal of Florida, Fifth District.
February 4, 1981.
Richard L. Jorandby, Public Defender, Anthony Calvello, Asst. Public Defender, Tatjana Ostapoff, Chief, Appellate Division, and Peter Birch, Legal Intern, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Phillip D. Havens, Asst. Atty., Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
Appellant was charged with one count of burglary of a conveyance and one count of grand theft second degree. A jury convicted him on both counts and we affirm the conviction.
Appellant contends that the trail court erred in placing him on a single term of probation for three years because he had been convicted of two crimes and the order did not specify for which crime he was being placed on probation. The Supreme Court has held that general sentences are no longer permitted, Dorfman v. State, 351 So. 2d 954 (Fla. 1977), and in Pearson v. State, 371 So. 2d 569 (Fla. 4th DCA 1979), the court held that the same reasoning applied to probation orders. We agree.
*70 The judgment of conviction is affirmed, but this cause is remanded to the trial court with directions to enter separate probation orders for each offense. See German v. State, 382 So. 2d 146 (Fla. 4th DCA 1980).
AFFIRMED and REMANDED with directions.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.